The prisoner was convicted in the circuit court of Smith county, of the murder of Wiliam L. Cardwell, and condemned to death. He appeals in error, and asks a reversal of the judgment because of divers errors of law alleged to have been committed during the progress of the trial, and upon the further ground that the verdict is not supported by the testimony in the cause. The testimony is purely circumstantial, and upon a former trial the jury failed to agree upon the question of his guilt, and a mistrial was entered.
In the view we have taken of the case, it is unnecessary to notice the questions of law presented upon the argument, and it would be improper to forestall or embarrass the action of another' jury by any criticism upon the testimony. It is enough to say, that under a proper sense of our responsibility to the law, as well as to the prisoner, we have very critically and carefully examined and considered the vast volume of testimony in the cause, and Ave are not satisfied with this verdict upon the proof. We therefore direct a reversal of the judgment, and that another investigation be had, when the state may be able to dispel the obscurities that hang about the case, or demonstrate the prisoner’s guilt *610beyond a reasonable doubt; or tbe prisoner, on tbe other band, may be able to vindicate bis innocence and remove the suspicions upon which bis prosecution has proceeded.
Let the judgment be reversed, and a new trial be awarded.